         Case 1:17-cv-02965-AT Document 244 Filed 02/11/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

POWERBAHN, LLC,                      )
                                     )
                  Plaintiff,         )
                                     )
v.                                   ) Case No. 1:17-CV-02965-AT
                                     )
FOUNDATION FITNESS, LLC,             )
WAHOO FITNESS, LLC, AND              )
PATRICK WARNER,                      )
                                     )
                  Defendants.

                   ORDER GRANTING DEFENDANTS’
     MOTION FOR RECONSIDERATION OF JANUARY 29, 2020 ORDER
     (DOC. 242) DENYING PLAINTIFF’S MOTION TO SEAL (DOC. 192)

       Having considered Defendants’ Motion for Reconsideration of January 29,

2010 Order (Doc. 242) Denying Plaintiff’s Motion to Seal (Doc. 192), and for

good cause appearing, the Court GRANTS the motion, and Orders that Exhibit A

to the Motion be filed as Exhibit A to Plaintiff’s Response to Defendant Patrick

Warner’s Motion to Dismiss (Doc. 191).

Dated this 11th day of February, 2020.

                                             __________________________________
                                             AMY TOTENBERG
                                             UNITED STATES DISTRICT JUDGE
